Citation Nr: 0903528	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left radius fracture.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of right knee ACL 
repair.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985 and February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of this hearing is associated with the 
veteran's claims folder.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected left radius fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right knee has flexion to 136 degrees with pain 
and extension to 0 degrees with pain and is stable with 
Lachman's, Drawer and varus valgus stressing; McMurray's is 
normal and it demonstrates grade one mild crepitus; 
repetitive motion does not reveal additional evidence of 
limitation of range of motion.   


CONCLUSION OF LAW

An initial evaluation for residuals of right knee ACL repair 
in excess of 10 percent is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5258, 5260, 5261, 5262, 5263 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
did not manifest symptoms to warrant a rating in excess of 10 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5256 through 5263.  DC 5260, 
limitation of flexion of the leg, provides a zero percent 
evaluation for flexion to 60 degrees, a 10 percent evaluation 
for flexion to 45 degrees, a 20 percent evaluation for 
flexion to 30 degrees, and a 30 percent evaluation for 
flexion to 15 degrees.  DC 5261, limitation of extension of 
the leg, provides a zero percent evaluation for extension to 
5 degrees, a 10 percent evaluation for extension to 10 
degrees, a 20 percent evaluation for extension to 15 degrees, 
a 30 percent evaluation for extension to 20 degrees, a 40 
percent evaluation for extension to 30 degrees, and a 50 
percent evaluation for extension is to 45 degrees.  The 
normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200, etc).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, DC 5003.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

History and Analysis

A September 2004 rating decision granted the veteran service 
connection for residuals of right knee ACL repair and 
assigned a noncompensable rating, effective from March 1, 
2004.  A subsequent rating decision in November 2007 granted 
the veteran an initial rating of 10 percent.  The veteran 
asserts that he is entitled to an initial evaluation in 
excess of 10 percent for his residuals of right knee ACL 
repair.  

A June 2004 VA examiner noted the veteran's complaints of 
right knee pain.  Examination of the right knee revealed 
swelling with minimal bony crepitus on palpation and on 
performing passive range of motion.  Flexion was 0 to 150 
degrees and extension was to 0 degrees.  Right lower 
extremity muscle strength was 4/5 and the diagnosis was 
weakness right lower extremity secondary to hyperextension 
injury with ACL ligament surgery.  

Private medical records show that the veteran was treated for 
right knee pain in May and June 2006.  Right knee discomfort 
and pain was noted, with no swelling or increased heat.  The 
veteran displayed a full range of motion.  He was diagnosed 
with arthralgia and prescribed ibuprofen.  

The veteran underwent VA examination in October 2007 and the 
examiner reviewed the veteran's entire claims file.  The 
examiner noted that the veteran reported constant moderate 
4/10 pain in his right knee, with no locking, but instability 
and swelling.  The veteran indicated that it affected his 
work as an aircraft mechanic, as it limited his standing 
beyond six hours and decreased his mobility.  Chores and 
sleeping were also affected.  He had a flare of pain every 
day that was severe and would last all day.  Right knee range 
of motion studies showed flexion to 136 degrees with pain and 
extension to 0 degrees midline with pain.  Range of motion of 
the right knee was not additionally limited following 
repetitive use.  Examination of the right knee was stable 
with Lachman's, Drawer, varus valgus stressing.  There was no 
palpable tenderness.  Grade one mild crepitus was present and 
McMurray's was normal.  The diagnoses were right knee 
chondromalacia and right ACL tear with surgical repair.  

During the veteran's October 2008 hearing, he testified that 
the biggest problem he encountered with his right knee was 
extended standing.  He ends up with pain and swelling.  The 
veteran's knee is mostly ok except for his long days at work, 
which is when the pain level takes his attention away.  

A private medical record from November 2008 shows that the 
veteran continues to suffer from right knee pain, 
particularly when climbing or with prolonged standing.  Full 
range of motion was noted and the knee was non-tender.  The 
diagnosis was osteoarthritis of the right knee.  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.  The veteran's 
residuals of right knee ACL repair is currently evaluated at 
10 percent using 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5010-5260.  DC 5010 refers to arthritis, due to trauma, 
substantiated by x-rays findings and is to be rated under DC 
5003 for arthritis, degenerative.  See 38 C.F.R. §§ 4.27, 
4.71a.  DC 5260, limitation of flexion of the leg, provides a 
zero percent evaluation for flexion to 60 degrees, a 10 
percent evaluation for flexion to 45 degrees, a 20 percent 
evaluation for flexion to 30 degrees, and a 30 percent 
evaluation for flexion to 15 degrees.  38 C.F.R. § 4.71a.  
The normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Several of the diagnostic codes for disability of the knee 
and leg are not applicable in this appeal.  The veteran does 
not have ankylosis of the knee (DC 5256), dislocated 
semilunar cartilage (DC 5258), removal of semilunar cartilage 
(DC 5269), impairment of the tibia and fibula (DC 5262), or 
genu recurvatum (DC 5263).  The Board will discuss the 
diagnostic codes 5260 and 5261 below.

On VA examination in June 2004 range of motion studies 
indicated flexion was 0 to 150 degrees and extension was to 0 
degrees.  On VA examination in October 2007 the right knee 
range of motion studies showed flexion to 136 degrees with 
pain and extension to 0 degrees midline with pain.  These 
findings equate to noncompensable ratings under DC 5260 and 
DC 5261, which assign noncompensable ratings for flexion to 
60 degrees and for extension to 5 degrees and require flexion 
to 45 degrees or limitation of extension to 10 degrees for a 
10 percent evaluation.  

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
veteran's pain must be considered in evaluating his service-
connected disability, the Schedule does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The veteran is competent to report pain.  
However, these complaints of pain do not exceed the criteria 
for an evaluation in excess of 10 percent.  In fact, it is 
the painful and limited motion, objectively confirmed by 
swelling and evidence of painful motion, which is the basis 
for the veteran's current 10 percent rating.  See 38 C.F.R. § 
4.71a, DC 5003.  The October 2007 VA examiner noted the range 
of motion of the right knee was not additionally limited 
following repetitive use.  The veteran's reports of pain do 
not more nearly approximate the criteria for an increased 20 
percent rating.  See 38 C.F.R. § 4.7.  

Consequently, since the grant of service connection the Board 
finds that the disability picture for the veteran's service-
connected residuals of right knee ACL repair does not meet 
the criteria for a rating in excess of 10 percent.  See 
Fenderson, supra.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a May 2004 letter sent before 
the issuance of the rating decision granting service 
connection for his service-connected residuals of right knee 
ACL repair, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  A May 2007 statement of the case (SOC) 
and October 2007 supplemental SOC explained what specific 
regulatory provisions govern his residuals of right knee ACL 
repair and why the increased initial rating claim remained 
denied.  A May 2008 letter provided notice of the evidence 
and information necessary for establishing an initial rating.  
See Dingess.  

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records.  The record also contains private records 
submitted by the veteran.  The veteran was given VA 
examinations, with opinions, in connection with the claim.  
The veteran testified before the undersigned during a travel 
board hearing.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An initial evaluation in excess of 10 percent for service-
connected residuals of right knee ACL repair is denied.


REMAND

In the veteran's February 2005 Notice of Disagreement (NOD) 
and July 2007 Substantive Appeal, he describes part of the 
problem with the residuals of his service-connected left 
radius fracture as having a deep adhesion at the top of his 
surgical scar which causes the muscle to bunch up, thereby 
leading to swelling and pain.  In addition, during the 
veteran's October 2008 hearing, he testified that part of his 
issue is related to the muscle and tissue from his surgical 
incisions; there seem to be two adhesion points, with 
swelling and tightness.  The October 2007 VA examiner noted 
that the veteran reported experiencing tightness and numbness 
of the scar on his left forearm, which leads to avoiding the 
use of his left wrist.  However, the focus of the veteran's 
examination was orthopedic, on the radius fracture and range 
of motion.  The veteran testified that the examiner told him 
he needed to see a muscle specialist and that the examiner 
was there to solely evaluate the broken radius, not the 
adhesion.  The examiner indicated the veteran should see 
another doctor regarding the adhesion issue.  

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2008).  Given that the veteran has 
complained of adhesion, tightness, swelling and pain related 
to scars directly related to his service-connected left 
radius fracture since the initial filing of his claim, the 
Board finds that a contemporaneous and thorough VA 
examination(s) should be conducted to determine the current 
severity of the veteran's service-connected left radius 
fracture as it relates to his adhesion, tightness, swelling 
and pain related to the tissue, muscle and scars directly 
associated with the incisions due to his surgery.  Such 
examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination to determine the 
current nature and severity of the 
veteran's service-connected left radius 
fracture as it relates to his claimed 
adhesion, tightness, swelling and pain 
related to tissue, muscle and scars 
directly associated with the incisions due 
to his surgery.  The examination report 
should specifically include a discussion 
of whether there is any disability related 
to scarring and/or muscle damage.  The 
examiner should describe all symptoms 
including pain or weakness and functional 
impairment, if present.  Any appropriate 
testing - including but not limited to 
neurological, dermatological and range of 
motion testing - should be conducted.  The 
claims file must be made available for the 
examiner to review, and the examination 
report must indicate that this was 
accomplished.  

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case should specifically address whether 
an additional, separate, compensable 
disability evaluation should be assigned 
under diagnostic codes for muscle injury 
and for scarring.  Then afford the veteran 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


